DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

P.J.’S LAND CLEARING & EXCAVATING, INC., PATRICK WILSON and
                       BUFFIE WILSON,
                         Appellants,

                                      v.

                    PALOMINO PROPERTIES, LLC,
                            Appellee.

                              No. 4D19-1631

                              [June 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502014CA003006.

    Scott C. Gherman     of   Scott    C.   Gherman,   P.A.,   Boca   Raton,
for appellants.

   Salvatore G. Scro of Tannenbaum Scro, P.L., Sarasota, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.